DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 8, 10, 50, 53, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2008/0009108, as disclosed in previous Office Action) in view of Ichiryu et al. (US 2010/0276691 as disclosed in previous Office Action).

a transistor (fig. 3B) comprising: 
an semiconductor layer 350; 
a first conductive layer C1 and a second conductive layer C2 over and electrically connected to the semiconductor layer 350; 
a gate electrode 330; and 
a gate insulating layer 340 between the semiconductor layer 350 and the gate electrode 330, 
wherein side surface of the first conductive layer C1 comprises a first region R1 (attached Fig. 3B),
wherein a side surface of the second conductive layer C2 comprises a second region R2 (attached Fig. 3B), 
wherein an (right) edge portion of the first conductive layer C1 has a first tapered shape (fig. 3B), 
wherein an (left) edge portion of the second conductive layer C2 has a second tapered shape, 
wherein the first region R1 is formed in part of the first conductive layer C1 (attached Fig. 3B), 
wherein a second region R2 is formed in part of the second conductive layer C2 (attached Fig. 3B),
wherein each of the first region R1 and the second region R2 comprises copper and oxygen (¶0036), 

wherein each of the first conductive layer C1 and the second conductive C2 at least contains one of copper (copper oxygen) and a composite comprising indium, zinc, oxygen (¶0036), and 
wherein at least one of the first conductive layer C1 and the second conductive layer C2 is in contact with the semiconductor layer 350,
wherein the first region R1 is spaced apart from the semiconductor layer 350 by the first conductive layer C1 (attached Fig. 3B),
wherein the second region R2 is spaced apart from the semiconductor layer 350 by the second conductive layer C2 (attached Fig. 3B),
Lin et al. did not disclose the semiconductor layer is oxide semiconductor layer, wherein the oxide semiconductor layer comprises indium, gallium, and zinc.
Ichiryu et al. teach in a semiconductor layer is oxide semiconductor layer (¶0070), wherein the oxide semiconductor layer comprises indium, gallium, and zinc (¶0070).
Lin et al. and Ichiryu et al. are analogous art because they both are directed thin film transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to use oxide semiconductor material as the semiconductor layer, wherein the oxide semiconductor layer comprises indium, 

    PNG
    media_image1.png
    604
    869
    media_image1.png
    Greyscale


As for claims 50 and 57, Lin et al. and Ichiryu et al. disclose the semiconductor device according to claim 2, Lin et al. further disclose the first region R1 is between the first conductive layer C1 and the gate insulating layer 340; and the second region R2 is between the second conductive layer C2 and the gate insulating layer 340 (attached Fig. 3B).  

As for claim 53, Lin et al. and Ichiryu et al. disclose the semiconductor device according to claim 2, Lin et al. further disclose a (upper) portion of the gate electrode .   

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Ichiryu et al. and further in view of Hirao et al (US 2007/0187678 as disclosed in previous Office Action).
As for claims 3 and 9, LIn et al. in view of Ichiryu et al. disclose substantially the entire claimed invention as applied in claims 2 and 8, except the oxide semiconductor layer is an intrinsic or substantially intrinsic oxide semiconductor layer.
Hirao et al. teaches in ¶0033 an oxide semiconductor layer is an intrinsic.
The combined device and Hirao et al. are analogous art because they both are directed thin film transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include oxide semiconductor layer is an intrinsic, as taught by Hirao et al. in order to provide better microfabrication property (Hirao et al. ¶0033-0035).

Claims 5, 7 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2008/0009108) in view of Ichiryu et al. (US 2010/0276691 as disclosed in previous Office Action) and Lee et al. (US 2004/0125261 as disclosed in the previous Office Action).

a transistor (fig. 3B) comprising: 
an semiconductor layer 350; 
a first conductive layer C1 and a second conductive layer C2 over and electrically connected to the semiconductor layer 350; 
a gate electrode 330; and 
a gate insulating layer 340 between the semiconductor layer 350 and the gate electrode 330, 
wherein a side surface of the first conductive layer C1 comprises a first region R1 (attached Fig. 3B), 
wherein a side (lower) surface of the second conductive layer C2 comprises a second region R2 (attached Fig. 3B),
wherein the gate electrode 330 and the semiconductor layer 350 overlap with each other (fig. 3B), 
wherein each of the first region R1 and the second region R2 comprises copper and oxygen (¶0036), 
wherein each of the first conductive layer C1 and the second conductive C2 at least contains one of copper (copper oxygen) and a composite comprising indium, zinc, oxygen (¶0036), 
wherein a first (left) part of a top surface of the gate electrode 330 is at a level with a second (right) part of the top surface of the gate electrode 330, 

wherein at least one of the first conductive layer C1 and the second conductive layer C2 is in contact with the semiconductor layer 350.
a first part of a top surface of the gate electrode is at a level lower than a second part of the top surface of the gate electrode (Fig. 3B), 
wherein the first region R1 is spaced apart from the semiconductor layer 350 by the first conductive layer C1 (attached Fig. 3B),
wherein the second region R2 is spaced apart from the semiconductor layer 350 by the second conductive layer C2 (attached Fig. 3B),
Lin et al. did not disclose the semiconductor layer is oxide semiconductor layer, wherein the oxide semiconductor layer comprises indium, gallium, and zinc and and a first part of a top surface of the gate electrode is at a level lower than a second part of the top surface of the gate electrode.
Ichiryu et al. teach a semiconductor layer is oxide semiconductor layer (¶0070), wherein the oxide semiconductor layer comprises indium, gallium, and zinc (¶0070).
Lee et al. teach in Fig. 6f and the related text a first (lower) part of a top surface of the gate electrode 124 is at a level lower than a second (upper) part of the top surface of the gate electrode 124, wherein the first part and a channel formation region 120 overlap each other (fig. 8).
Lin et al., Ichiryu et al. and Lee et al. are analogous art because they both are directed thin film transistor devices and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to use oxide semiconductor material as the semiconductor layer, wherein the oxide semiconductor layer comprises indium, gallium, and zinc as taught by Ichiryu et al., in order to provide suitable oxide semiconductor material for a channel and to include a first part of a top surface of the gate electrode is at a level lower than a second part of the top surface of the gate electrode, and wherein the first part and a channel formation region of the oxide semiconductor layer overlap each other as taught by Lee et al., in order to achieve the device properties.

As for claim 54, the combined device disclose semiconductor device according to claim 5, Lin et al. further disclose the first region R1 is between the first conductive layer C1 and the gate insulating layer 340; and the second region (right 410) is between the second conductive layer 380/430 and the gate insulating layer 340.  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 2008/0009108) in view of Ichiryu et al. (US 2010/0276691 as disclosed in previous Office Action) and Lee et al. (US 2004/0125261 as disclosed in the previous Office Action) and further in view of Hirao et al (US 2007/0187678 as disclosed in previous Office Action).

Hirao et al. teaches in ¶0033 an oxide semiconductor layer is an intrinsic.
The combined device and Hirao et al. are analogous art because they both are directed thin film transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include oxide semiconductor layer is an intrinsic, as taught by Hirao et al. in order to provide better microfabrication property (Hirao et al. ¶0033-0035).

Allowable Subject Matter
Claims 51, 55 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach or render obvious “the first region and the second region are over the oxide semiconductor layer” as recited in claims 51 and 58.  

Response to Arguments

Applicant’s arguments, see pgs. 7-8, with respect to rejection of claim 2, 5 and 8 that Lin does not teach “wherein the first region is spaced apart from the semiconductor layer 350 by the first conductive layer, wherein the second region is spaced apart from the semiconductor layer by the second conductive layer” have been fully considered but they are not persuasive in view of the following reasons. 
Lin teaches in attached Fig. 3B and the related text the first region R1 is spaced apart from the semiconductor layer 350 by the first conductive layer C1, and the second region R2 is spaced apart from the semiconductor layer 350 by the second conductive layer C2. 
Therefore, Lin still discloses the claimed invention.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811